Citation Nr: 1209075	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim for entitlement to service connection for a left eye disability (to include blindness).

2.  Entitlement to service connection for a left eye disability (to include blindness).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1975. 

This matter comes before the Board of Veterans Appeals (Board) from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that determined that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a left eye disability.  In an April 2011 Supplemental Statement of the Case, the RO reopened the previously denied claim.  However, the United States Court of Appeals for Veterans Claims (Court) has made it clear that even if an RO makes an initial determination to reopen a claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left eye disability (to include blindness).

2.  Evidence added to the record since the September 2003 decision is relevant and probative of the issue of entitlement to service connection for a left eye disability.

3.  A left eye disability has not been shown by competent evidence to be causally related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for left eye disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for entitlement to service connection for a left eye disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  A left eye disability (to include blindness) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 1832002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the Veteran in substantiating the claim.  Wensch v. Principi, 15 Vet.App. 362  (2001); see also 38 C.F.R. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disability, further assistance is unnecessary to aid the Veteran in substantiating this aspect of the appeal. 

As to the derivative claim of entitlement to service connection for a left eye disability, the duty to notify was satisfied prior to the initial decision on the claim by letter dated in January 2010 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also addressed the effective date elements of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473  (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.   

In this case, the claims file contains VA treatment records and Social Security Administration records.  The Board notes that the record does not contain the Veteran's service treatment or personnel records.  Requests were made for his Surgeon General Office (SGO) records from the National Personnel Records Center (NPRC), but no records were on file.  In a July 2010 Memorandum, the RO made a Formal Finding on the Unavailability of the Veteran's SGO records.  The Veteran was asked to submit copies of any of these records that he had in his possession, but to date, there is no evidence that he has done so.  The Board is mindful that, in a case such as this, where service records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment and personnel records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board further notes that during his October 2011 videoconference hearing, the Veteran indicated that there was not any additional outstanding evidence relevant to his claim.  (Transcript (T.) at page (pg.) 5). 

A VA examination (with opinion) was obtained in November 2010, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this is adequate, as it was based on a physical examination of the Veteran and a review of the Veteran's claim file by the VA examiner.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board findd that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Applicable Criteria

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms. See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


II. Legal Analysis
	
A.  New and Material Evidence

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a left eye disability.  The record reflects that, in a September 2003 rating decision, the RO denied the Veteran's claim on the basis that although the RO did not have his service treatment records, the VA reports did not reference any left eye injury, blindness, or an acquired eye disability and that an October 1997 report showed that his eye was normal.  The RO further noted that it had not received any medical or other competent evidence that showed that he currently had an acquired left eye disability that was subject to service connection.

The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the final, September 2003 rating decision includes a November 2002 statement from the Veteran in which he indicated he was "shot in the eye by a blank in October or November 1973 at Paris Island, South Carolina."  He further stated that he went to the post hospital where a patch was put on his eye and that he was totally blind in his left eye.  The record also contains VA 
treatment records which fail to show that the Veteran had a current left eye disability or that he incurred a left eye injury in service.  

Evidence added to the record since the final September 2003 rating decision includes a May 2010 VA optometry record showing that the Veteran underwent evaluation and that he was assessed as having bilateral normal ocular health, bilateral hyperopia/presbyopia, and dry eye.   The record also contains a November 2010 VA examination report in which the examiner diagnosed the Veteran with decreased left eye visual acuity and provided an opinion as to the etiology of the Veteran's left eye disability.  The record also contains lay statements from family members and friends of the Veteran regarding his left eye disability.
The evidence received since the September 2003 rating decision reflects that the Veteran has been diagnosed with left eye decreased vision, hyperopia and presbyopia, which was not shown previously.  The record also contains an opinion that addresses the etiology of the Veteran's current left eye disability.  When viewed in the context of the record, this evidence relates to facts not previously demonstrated prior to September 2003.  As such, it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a left eye disability is reopened.  See 38 C.F.R. § 3.156.  The application to reopen the claim is therefore granted and is further addressed in the decision that follows.
B. Service Connection

The Veteran asserts that service connection is warranted for a left eye.  Post-service evidence of record show that he has been diagnosed with left eye decreased vision, hyperopia, presbyopia, and dry eye.  With respect to an in-service injury or disease, the Board observes that the record does not reflect that the Veteran injured his left eye in service.  (The Board again notes that the Veteran's service treatment records are unavailable.)

Nevertheless, the Veteran asserts that his left eye disability is due to an accident that occurred during his boot camp at Camp Lejeune in 1973.  According to the Veteran, he ran into a foxhole and one of the other soldiers shot him with a blank in the left eye. He subsequently wore a patch for about three weeks, and was seen several times in boot camp.  Although his vision cleared up for a little while, it gradually worsened  and eventually he became legally blind in that eye.  Transcript (T.) at page (pg.) 3-4.)   The Board notes that the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., being shot in the left eye during service and experiencing certain symptomatology during and since service.).  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to the etiology of Veteran's current left eye disability, a November 2010 VA examination report shows that the examiner opined that he could not resolve the issue without resort to mere speculation.  He specifically indicated that:

Based on the evidence seen on physical exam, I cannot resolve this issue without resort to mere speculation.  The only available records for review were his prior Optometry clinic exam in CPRS.  The Veteran did not have any other records substantiating an eye injury claim available for review.  If the Veteran had sustained an eye injury as he and his family and friends claim, there does not appear to be any sequelae from the initial injury on current eye exam.  The reduction in visual acuity of his left eye cannot be resolved from his physical exam without resorting to speculation as to its etiology.

The Board finds that such opinion, which was made after an evaluation of the Veteran and a review of his claims file, to be highly probative and competent evidence with respect to the question of whether the Veteran's current left eye disability is etiologically related to his in-service left eye injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Board notes that there is no other competent clinical opinion of record to the contrary. 

The Board further points out that to the extent that the record does not show an eye disability, other than decreased visual acuity, hyperopia and presbyopia, that refractive error of the eyes is not a disease within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  This includes refractive error due to such eye disorders as myopia and presbyopia.  Thus, they cannot be service connected as a matter of law, absent evidence of aggravation by superimposed disease or injury, which the Board finds is not demonstrated in the record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

The Board recognizes the apparent sincerity of the Veteran's statements made in support of this claim.  However, as noted above, while he is competent to state that he injured his left eye in service and experiences certain eye symptomatology (including decreased vision), there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinions as to the etiology of a disability.  38 C.F.R. § 3.159(a)(1) (2011).  Moreover, the Veteran's opinion is very substantially outweighed by that of the VA examiner, who does have medical training and expertise and reviewed the claims file in its entirety.   The Board also points out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Overall, it is the determination of the Board that service connection is not warranted for a left eye disability (to include blindness), and this claim must be denied.  Even if we accept that there was an in-service injury, there is no competent or reliable evidence of residuals of such injury.   In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

The application to reopen the claim for entitlement to service connection for a left eye disability (to include blindness) is granted.

Entitlement to service connection for a left eye disability (to include blindness) is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


